NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ———————
                                  No. 20-2236
                                ———————

                                JUAN DISLA VASQUEZ,
                                           Petitioner

                                             v.

                              ATTORNEY GENERAL
                           UNITED STATES OF AMERICA,
                                        Respondent

                                     ———————

                          On Petition for Review of Order of the
                             Board of Immigration Appeals
                              (Agency No. A055-011-649)
                           Immigration Judge: Leo A. Finston
                                    _______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 29, 2021

   Before: MATEY and JORDAN, Circuit Judges, BOLTON*, Senior District Judge.
                             ———————

                                        OPINION**

                                     ———————




       *
         The Honorable Susan R. Bolton, Senior United States District Judge for the
District of Arizona, sitting by designation.
       **
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
BOLTON, Senior District Judge

         Juan Disla Vasquez (“Vasquez”) petitions for review of a decision by the Board of

Immigration Appeals (“the Board” or “BIA”) denying his application for cancellation of

removal. The Board reversed an immigration judge’s grant of Vasquez’s application

based on discretionary grounds. For the reasons given below, we conclude that we have

no jurisdiction to review the denial by the BIA so we will dismiss Vasquez’s petition.

         Vasquez, a native and citizen of the Dominican Republic, was admitted to the

United States as a legal permanent resident on August 17, 2001 as a 17-year old. He has

never returned to the Dominican Republic in the nearly 20 years he has been in the

United States and lacks strong family ties to that country. In contrast to his lack of ties to

the Dominican Republic, Vasquez has many family members who live in the United

States, including his U.S. citizen wife and son who live in Florida. Since his arrival,

Vasquez has maintained a fairly consistent employment record and generally paid his

taxes.

         Vasquez also has three criminal convictions. The first conviction, stemming from

an incident in 2011 where he exposed his genitalia to a female neighbor from the second

story of his home, was for endangering the welfare of a child. Although no children were

apparently present at the time of the incident, Vasquez noted in his plea colloquy that

children often played in the area. Vasquez was convicted in 2013 and received a sentence

of three years imprisonment, mandatory registration as a sex offender under Megan’s

Law, and lifetime parole supervision. Vasquez also has two convictions stemming from

separate incidents in 2017 for Criminal Mischief-Damage to Property and a DUI.

                                               2
       In 2017, DHS initiated removal proceedings against Vasquez based on his 2013

criminal conviction and charged him as removable under 8 U.S.C. § 1227(a)(2)(E)(i) as

an alien who had been convicted of a crime of domestic violence, stalking, or child abuse,

child neglect, or child abandonment. Vasquez contested removability and applied for

cancellation of removal. In 2019, an immigration judge found Vasquez removable, but

granted Vasquez’s application, determining that he warranted a positive exercise of

discretion. That decision was appealed to the Board, which reevaluated the immigration

judge’s discretionary grant and disagreed with the immigration judge’s assessment of the

seriousness of Vasquez’s 2013 conviction. The Board reweighed Vasquez’s positive

equities against the negative factors, denied the application for cancellation, and ordered

him removed to the Dominican Republic. Vasquez then filed a timely petition for review

with this Court.

       Vasquez challenges the Board’s denial of his application for cancellation of

removal based solely on the assertion that the Board “seriously erred” in reversing the

decision of the immigration judge. Vasquez argues that the Board failed to properly

consider his positive equities and overemphasized his criminal convictions in reaching its

decision on whether his case warranted a positive exercise of discretion.

       We do not have jurisdiction to review the discretionary decisions of the Attorney

General regarding denial of applications for cancellation of removal. 8 U.S.C. § 1252

(a)(2)(B)(i) (“[N]o court shall have the jurisdiction to review any judgment regarding the

granting of relief under . . . 1229b . . . of this title[.]”); 8 U.S.C. § 1229b(a) (cancellation

of removal for legal permanent residents); see Hernandez-Morales v. Att’y Gen. of the

                                                3
United States, 977 F.3d 247, 249 (3d Cir. 2020) (“We lack jurisdiction to review

discretionary denials of relief under § 1229b.”). In such cases, we do retain jurisdiction

over questions of law and constitutional issues. See 8 U.S.C. § 1252(a)(2)(D). However,

Vasquez has not raised any colorable questions of law or constitutional issues as to the

denial of his application for cancellation of removal. He does argue that the Board is

“overemphasizing” his 2013 conviction by failing to take into account the nature,

recency, and seriousness of that conviction, as it was required to do under binding BIA

precedent. See Matter of Marin, 16 I.&N. Dec. 581 (BIA 1978); Matter of Wadud, 19

I.&N. Dec. 182 (BIA 1984). However, even a cursory reading of the Board’s decision

makes it clear that the Board did take the nature, recency, and seriousness of the

conviction into account. Vasquez merely disagrees with the Board’s conclusions

regarding the seriousness of that offense, as well as his entire criminal record. That does

not rise to the level of a colorable legal question or constitutional claim. See Jarbough v.

Att’y Gen., 483 F.3d 184, 190 (3d Cir. 2007) (“Recasting challenges to factual or

discretionary determinations as due process or other constitutional claims is clearly

insufficient to give this Court jurisdiction.”).

       Because we lack jurisdiction over the Board’s discretionary decision to deny

Vasquez’s application for cancellation of removal, we will dismiss the petition for

review.




                                               4